Citation Nr: 0020880	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  92-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

Entitlement to an increased rating for the service-connected 
coronary artery disease status post inferior wall myocardial 
infarction, currently evaluated as 60 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty for more than 16 years 
extending from May 1962 to September 1984.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision of the 
RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in March 1992.  The Board of Veterans' Appeals 
(Board) remanded the case in October 1994 for additional 
development of the record.  

In a May 1995 rating action, the RO increased the rating for 
the service-connected coronary artery disease to 60 percent, 
effective in October 1990.  

In March 1996, the Board, in part, denied the claim for an 
increased rating for the service-connected coronary artery 
disease.  

In a January 1999 Order, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court") vacated that portion of the March 1996 Board 
decision referable to the claim for an increased rating for 
the service-connected coronary artery disease and remanded 
the matter to Board for further proceedings.  The Court also 
determined that all other claims which were denied by the 
Board in the March 1996 decision had been abandoned.  



REMAND

As noted by the Court, in the January 1999 Order, the 
regulations for evaluation of heart diseases were amended and 
became effective on January 12, 1998.  62 Fed. Reg. 65207-
65224 (Dec. 11, 1997).  The Court ordered that, on remand, 
the RO should readjudicate the claim pursuant to the version 
of the rating schedule most favorable to the veteran in 
accordance with the holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the former criteria for arteriosclerotic heart disease, 
Diagnostic Code 7005, a 100 percent evaluation is warranted 
when after six months following acute illness, the veteran 
has chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
is precluded.  A 60 percent evaluation is warranted following 
typical history of acute coronary occlusion or thrombosis as 
above, or with history of substantiated repeated anginal 
attacks and more than light manual labor is not feasible.  

Under the new rating criteria, residuals of arteriosclerotic 
heart disease (coronary artery disease) which are manifested 
by more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent rating 
is assigned.  When there is chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is assigned.  

In June 1999, the Board remanded the case with instructions 
that the RO afford the veteran an additional VA 
cardiovascular examination that should include the 
appropriate clinical findings necessary under both the old 
and the revised provisions of 38 C.F.R. § 4.104, Code 7005.  

On VA examination in January 2000, the assessment was 
coronary artery disease with angina and ischemia at a 
workload of 10 METs; segmental wall motion abnormality, by 
echocardiography, with preserved overall left ventricular 
function; overall findings indicative of partial, but not 
complete disability.  

In a February 2000 addendum, the examiner indicated that he 
had been asked to again review the rating criteria for both a 
60 percent and 100 percent evaluation under Diagnostic Code 
7005, in effect prior to January 1998.  The examiner 
concluded that the veteran most nearly met the criteria for a 
60 percent evaluation, referring to his rationale set forth 
as part of the January 2000 examination report.  

The Board finds, based on its review of the record, that the 
opinion offered in the February 2000 addendum did not fully 
address whether the veteran met the rating criteria for the 
assignment of a 100 percent rating in this case.  
Accordingly, the Board finds that the case must be remanded 
for an additional VA examination which includes consideration 
of the rating criteria of Diagnostic Code 7005.  In addition, 
any pertinent treatment records should be obtained for 
review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
coronary artery disease since January 
2000.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to include all VA treatment records, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
coronary artery disease.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Following examination of the 
veteran and review of the claims folder, 
the physician should state whether the 
veteran's service-connected coronary 
artery disease is productive congestive 
heart failure or angina on moderate 
exertion or precludes the performance of 
more than sedentary employment under the 
old rating criteria or chronic congestive 
heart failure or a workload of 3 METs or 
less with dyspnea, fatigue, angina, 
dizziness or syncope or left ventricular 
dysfunction with an ejection fraction of 
less than 30 percent under the new 
criteria.  The examiner also should opine 
as to whether the service-connected heart 
disease precludes the veteran from 
performing substantially gainful 
employment.  

3.  After undertaking any necessary 
development, the RO should review the 
veteran's claim.  Due consideration 
should be given to all pertinent laws and 
regulations to include consideration of 
both the old and new rating criteria for 
cardiovascular disorders.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


